            Case 3:17-cv-05760-BHS Document 156-4 Filed 03/22/19 Page 1 of 2



 1                                                         HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 8

 9
     HP TUNERS, LLC, a Nevada limited liability )
     company,                                   ) NO. 3:17-cv-05760-BHS
10                                              )
                          Plaintiff,            ) [PROPOSED] ORDER GRANTING
11                                              ) PLAINTIFF’S MOTION FOR SANCTIONS
            vs.                                 ) FOR SPOLIATION OF EVIDENCE
12                                              )
     KEVIN SYKES-BONNETT, SYKED ECU )
13   TUNING INCORPORATED, a Washington )
     corporation, and JOHN MARTINSON            )
14
                                                )
                          Defendants.           )
15

16          THIS MATTER, having come before the Court on plaintiff’s Motion for Sanctions for
17   Spoliation of Evidence, the Court having considered the Motion and defendants’ Opposition,
18          IT IS HEREBY ORDERED that plaintiff’s Motion is GRANTED.
19          This Court hereby imposes the following sanctions against Defendants as follows:
20          [_______________________________________]
21          DATED this _____ day of ____________________, 2019.
22

23

24

25
                                                HONORABLE BENJAMIN H. SETTLE

     ORDER GRANTING PLAINTIFF’S MOTION FOR
                                                              Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     SANCTIONS - 1                                                            211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
            Case 3:17-cv-05760-BHS Document 156-4 Filed 03/22/19 Page 2 of 2



 1   Presented by:
 2   s/ Stephen G. Leatham
     Stephen G. Leatham, WSBA #15572
 3
     HEURLIN, POTTER, JAHN, LEATHAM,
 4
     HOLTMANN & STOKER, P.S.
     211 E. McLoughlin Boulevard, Suite 100
 5   Vancouver, WA 98663
     Telephone: (360) 750-7547
 6   Fax: (360) 750-7548
     E-mail: sgl@hpl-law.com
 7   Attorneys for HP Tuners, LLC

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     ORDER GRANTING PLAINTIFF’S MOTION FOR
                                                    Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     SANCTIONS - 2                                                  211 E. McLoughlin Boulevard, Suite 100
                                                                                               PO Box 611
                                                                                Vancouver, WA 98666-0611
                                                                                            (360) 750-7547
